Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
El apelante presentó solamente un planteamiento de ín-dole constitucional, a saber, que el Art. 103 del Código Penal del Estado Libre Asociado de Puerto Rico, 33 L.P.R.A. sec. 4065, violenta el debido proceso de ley toda vez que no define los actos constitutivos del delito de sodomía contra un ser humano en la modalidad de crimen contra natura.
Concurrimos con la confirmación de la sentencia por en-tender que, según aplicado a este apelante particular, el referido artículo no adolece de vaguedad que contravenga las exigencias del debido proceso de ley. Nuestra aplicación del Art. 278 del antiguo Código Penal en Pueblo v. Díaz, 35 D.P.R. 230 (1926), y su interpretación en Pueblo v. Gutiérrez, 71 D.P .R. 840 (1950), vigente desde 1950, constituían aviso suficiente de que el acto imputado en el pliego acusa-torio, la penetración del órgano viril en el ano, era una conducta punible bajo la segunda modalidad del delito de sodomía contra un ser humano, la denominada “como cri-men contra natura”.
Por último, debe quedar claro que no hemos pasado jui-cio alguno sobre si el Art. 103 del Código Penal, supra, adolece o no de vaguedad en cuanto a otros actos que pu-dieran ser comprendidos dentro de alguna de las modali-dades del delito, o si el referido artículo violenta o no el derecho de intimidad de aquellos que practiquen, de forma consensual, los actos allí punidos. Estos planteamientos no estuvieron ante nuestra consideración.